DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 31 October 2021.
Claims 20 and 21 maintain withdrawn.
Claims 1-19, 21, and 23-40 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 31 October 2021 with regards to the totality of rejections have been fully considered but they are not persuasive.

With respect to the claims, the Applicant has argued on page 12 of their response, “This is in response to the Office Action mailed on October 27, 2021. A terminal disclaimer has been electronically filed. It is submitted that the claims are therefore in a position for allowance.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements for priority.  It is noted that the Examiner indicated that the primary reference relied upon for the rejection udner 35 USC 101 was Bergdale et al. (US 8494967 B1).  Notably, this current application claims priority through a series of continuation-in-part submissions to US 8494967.  It is also noted that US 8494967 was published on 23 July 2013, and does not contain every element as currently claimed in the present application.  a later-filed application filed as a "continuation-in-part" of the first application to supply the deficiency is not entitled to the benefit of the filing date of the first application. Hunt Co. v. Mallinckrodt Chemical Works, 177 F.2d 583, 587, 83 USPQ 277, 281 (2d Cir. 1949) and cases cited therein. Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112  in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112  in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).” (Emphasis added).  Additionally, MPEP 2133.01 states, “When applicant files a continuation-in-part application, none of whose claims are supported by the parent application under pre-AIA  35 U.S.C. 112, first paragraph, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).”  MPEP 2133.01 continues, “Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674 (Fed. Cir. 1997)("To qualify for an earlier filing date, section 120 requires, inter alia, that the earlier-filed U.S. patent application contain a disclosure which complies with 35 U.S.C. § 112, p 1 (1994) for each claim in the newly filed application. Thus, this benefit only applies to claims that recite subject matter adequately described in an earlier application, and does not extend to claims with subject matter outside the description in the earlier application.").” (Emphasis added).  It is noted that the Applicant has filed a terminal disclaimer on 31 October 2021, as appears a means .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergdale et al. (US 8494967 B1) (hereinafter Bergdale), in view of Kovach (US 2004/0124982 A1) (hereinafter Kovach), in view of Cash et al. (US 2002/0134836 A1) (hereinafter Cash), and further in view of Naber et al. (US 2015/0095254 A1) (hereinafter Naber).

With respect to claim 1, Bergdale teaches:
Receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object that confirms that the user possesses the previously purchased electronic ticket for utilization of a service monitored by the ticket taker (See at least column 2 lines 45-65, column 4 lines 7-31, and column 8 line 65 through column 9 line 49 which describe a user’s device requesting to verify a purchase of an electronic 
The visual validation display object configured to be readily recognizable visually by the ticket taker (See at least column 2 lines 23-65 which describe the visual validation display object as being a pattern of colors, image, or video, that is easily recognizable by the ticket taker).
Receiving from the user's computer device a first token associated with the received request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object (See at least column 2 lines 45-65, and column 3 line 61 through column 4 line 31 which describe a user’s device providing a token associated with the purchased ticket).
Determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token is valid (See at least column 2 lines 45-65 and column 3 line 61 through column 4 line 31 which describes determining if a token in a data record matches the token provided by the user’s device).
In dependence on the determination that the first token is valid, causing an activation of the purchased electronic ticket by transmitting to the user's computer device a data file comprising the visual validation display object that causes upon visual recognition by the ticket taker, the user to be permitted to utilize the service monitored by the ticket taker (See at least column 2 lines 23-65, column 3 line 61 through column 4 line 31, column 9 lines 29-49, and column 10 lines 5-31 which 

Bergdale discloses all of the limitations of claim 1 as stated above.  Bergdale does not explicitly disclose the following, however Kovach teaches:
Receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and has previously paid for at least one additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel).
Receiving from at least one of the user's computer device and a wireless communication device attached to the additional item a second token associated with the received request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel).
Determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token and the second token are valid (See at least 
In dependence on the determination that the second token is valid including in the visual validation display object an indicator that the additional item is permitted (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel, and wherein it is confirmed that the identifiers all match in a database).
Providing a camera check point for secondary confirmation of the additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe using a series of readers and cameras to read RFID tags of users tickets and their baggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach.  By reading baggage tags that have been 

The combination of Bergdale and Kovach discloses all of the limitations of claim 1 as stated above.  Bergdale and Kovach do not explicitly disclose the following, however Cash teaches:
Receiving from a bluetooth sensor wireless communication device attached to the additional item, item information (See at least paragraphs 28, 29, and 33 which describe attaching a tag to baggage, wherein the tag includes a Bluetooth sensor, and RFID sensor, and a GPS, wherein the Bluetooth sensor is used to communicate with scanners and transmit identifying information and location information to track the baggage and update a database of item locations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of attaching a tag to baggage, wherein the tag includes a Bluetooth sensor, and RFID sensor, and a GPS, wherein the Bluetooth sensor is used to communicate with scanners and transmit 

The combination of Bergdale and Kovach discloses all of the limitations of claim 1 as stated above.  Bergdale, Kovach, and Cash do not explicitly disclose the following, however Naber teaches:
Providing a camera check point having a camera device that performs a secondary confirmation of the additional item (See at least paragraphs 24, 30, and 41 which describe using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of US Patent 8494967, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of attaching 

With respect to claim 2, the combination of Bergdale, Kovach, Cash, amd Naber discloses all of the limitations of claims 1 and 23 as stated above.  In addition, Kovach teaches:
Wherein the first token, the second token and the third token are the same for a valid electric ticket and a valid additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and all of the identifiers are the same identifier).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, 

With respect to claim 3, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 as stated above.  In addition, Bergdale teaches:
Wherein the data record resides on the server and associates at least one of the request to verify purchase of a previously purchased electronic ticket, a user file, the first token, the second token, the third token, the visual validation display object and the indicator that the additional item is permitted (See at least column 3 line 61 through column 4 line 31 which describes a data record on a server which associates the request to verify purchase, tokens and visual display objects).

With respect to claim 4, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 as stated above.  In addition, Bergdale teaches:
In response to the determining whether a third token associated with the purchased electronic ticket has been stored in a data record results in a determination that no such token has been stored, initiating confirmation that the purchased electronic ticket has been purchased; in dependence on such confirmation, storing a third token in the data record associated with the purchased electronic ticket; and transmitting to the user's computer device a visual validation display object corresponding to the purchased electronic ticket (See at least claims 2 and 19 which describe in response to determining no token associated with the purchased ticket is stored in the data record results, confirming that the ticket has been purchased, storing a token in the data record, and transmitting a visual validation display object to the user).

With respect to claim 5, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 23 as stated above.  In addition, Bergdale teaches:
Storing in the data record associated with the purchased electronic ticket a data value representing a predetermined lock time; determining whether a duration of time from the transmission of the visual validation display object to the predetermined lock time has expired; and in dependence on such determination, permitting or not permitting the visual validation display object to be transmitted to the user's computer device (See at least column 2 line 66 through column 3 line 

With respect to claim 6, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 as stated above.  In addition, Bergdale teaches:
Transmitting an authorization key to the user's computer device that transmitted the received request (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device).

With respect to claim 7, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Bergdale teaches:
Encrypting the visual validation display object using the authorization key (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device, and encrypting the visual display object using the key).

With respect to claim 8, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Bergdale teaches:
Encrypting the visual validation display object with a public key of a public/private key pair for which the transmitted authorization key is an associated private key 

With respect to claim 9, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 as stated above.  In addition, Bergdale teaches:
Establishing a persistent channel between the server system and the user's computer device, the persistent channel being configured to permit the server system to push data to the user's computer device in the absence of a specific request for such data being initiated by the user's computer device (See at least column 8 line 30 through column 9 line 28 which describes forming a persistent channel between a server system and the user’s device, which can push data to a user’s device without user input).
	
With respect to claim 10, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Transmitting a command to the user's computer device that causes the transmitted visual validation display object to be automatically deleted from the user's computer device (See at least column 2 line 66 through column 3 line 11 and column 9 line 64 through column 10 line 4 which describe transmitting a command to a user’s device to delete the visual validation display object).

With respect to claim 11, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Transmitting commands that cause the server system to control a computer process operating on the user's computer device in order to cause the user's computer device to receive the visual validation display object, display the validation display visual object on the user's computer device, and automatically delete the validation display visual object (See at least column 2 line 66 through column 3 line 11 and column 9 line 64 through column 10 line 4 which describe which describe transmitting commands so that a server controls a user’s device process to display a visual validation object, and automatically deleting the object).

With respect to claim 12, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Where the persistent channel is a bi-directional and full-duplex communications channel (See at least column 8 line 30 through column 9 line 28 which describes the persistent channel as a bi-directional and full-duplex communications channel).

With respect to claim 13, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Where the step of transmitting the visual validation display object is further comprised of: transmitting in a manner to cause the visual validation display object to be automatically displayed on a screen without the user having to input a command to cause the transmission of the validating visual object (See at least 

With respect to claim 14, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Transmitting to the user's computer device through the persistent channel a visual image comprising one of an advertisement or a discount coupon (See at least column 10 lines 5-50 which describe transmitting an advertisement or discount offer to a user device over the persistent channel).

With respect to claim 15, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1, 9, and 14 as stated above.  In addition, Bergdale teaches:
Selecting a visual image for transmission to the user's computer device from a plurality of stored visual images, said selection step made in dependence on data associated with the purchased electronic ticket (See at least column 2 lines 45-65, column 3 line 61 through column 4 line 6, and column 4 lines 7-31 which describe selecting a visual image to be transmitting to the user’s device based on the purchased ticket).

With respect to claim 16, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1, 9, 14, and 15 as stated above.  In addition, Bergdale teaches:
Where the selection step is further comprised of determining predetermined features of the validated ticket or purchasing transaction and then making a selection on the basis of those features (See at least column 2 lines 45-65, column 3 line 61 through column 4 line 6, column 4 lines 7-31, and column 10 lines 5-31 which describe selecting the object is further based on features of the ticket, including the location of the user’s device and the venue location).

With respect to claim 17, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Bergdale teaches:
Transmitting an image that encodes a data value that corresponds to data representing an indicia of identity of the persistent channel (See at least column 8 line 30 through column 9 line 28, and claim 15, which describe transmitting an image that encodes data that represents indicia of the identity of the persistent channel).

With respect to claim 18, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claims 1, 9, and 17 as stated above.  In addition, Bergdale teaches:
Receiving from the user's computer device a request to provide a payment authorization, and in response, performing the transmitting an image step; receiving a request to verify a purchase transaction, said request containing a challenge data; determining whether the challenge data corresponds to the identity of the persistent channel used to transmit the image; and causing a payment to be made to a payment entity associated with the received request to verify the 

With respect to claim 19, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 stated above.  In addition, Kovach teaches:
Wherein the additional item is selected from the group consisting of luggage, suitcase, briefcase, bicycle, musical instrument, wheelchair, car, vehicle, motorcycle, automobile (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe the additional item as being luggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of attaching a tag to baggage, wherein the tag includes a Bluetooth sensor, and RFID sensor, and a GPS, wherein the Bluetooth sensor is used to communicate with scanners and transmit identifying information and location information to track the baggage and update a .

Claims 23-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bergdale, in view of Kovach, and further in view of Naber.

With respect to claim 23, Bergdale teaches:
Receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object that confirms that the user possesses the previously purchased electronic ticket for utilization of a service monitored by the ticket taker (See at least column 2 lines 45-65, column 4 lines 7-31, and column 8 line 65 through column 9 line 49 which describe a user’s device requesting to verify a purchase of an electronic ticket and obtaining a visual validation display object that confirms that the user possesses the purchased ticket).
The visual validation display object configured to be readily recognizable visually by the ticket taker (See at least column 2 lines 23-65 which describe the visual 
Receiving from the user's computer device a first token associated with the received request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object (See at least column 2 lines 45-65, and column 3 line 61 through column 4 line 31 which describe a user’s device providing a token associated with the purchased ticket).
Determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token is valid (See at least column 2 lines 45-65 and column 3 line 61 through column 4 line 31 which describes determining if a token in a data record matches the token provided by the user’s device).
In dependence on the determination that the first token is valid, causing an activation of the purchased electronic ticket by transmitting to the user's computer device a data file comprising the visual validation display object that causes upon visual recognition by the ticket taker, the user to be permitted to utilize the service monitored by the ticket taker (See at least column 2 lines 23-65, column 3 line 61 through column 4 line 31, column 9 lines 29-49, and column 10 lines 5-31 which describe activating a purchased ticket, and transmitting a visual display object to the user’s device to be displayed to the ticket taker).

Bergdale discloses all of the limitations of claim 23 as stated above.  Bergdale does not explicitly disclose the following, however Kovach teaches:
Receiving from the user's computer device a request to verify purchase of a previously purchased electronic ticket and has previously paid for at least one additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel).
Receiving from at least one of the user's computer device and a wireless communication device attached to the additional item a second token associated with the received request to verify purchase of a previously purchased electronic ticket and to obtain a visual validation display object (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel).
Determining whether a third token associated with the purchased electronic ticket has been stored in a data record associated with the received request, and if it has, whether the first token and the second token are valid (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel, and wherein it is confirmed that the identifiers all match in a database).
In dependence on the determination that the second token is valid including in the visual validation display object an indicator that the additional item is permitted (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, wherein the tags are read during processing to confirm that the user has purchased the baggage rights and a ticket for travel, and wherein it is confirmed that the identifiers all match in a database).
Providing a camera check point for secondary confirmation of the additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe using a series of readers and cameras to read RFID tags of users tickets and their baggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach.  By reading baggage tags that have been purchased, along with a user device’s token representing an electronic ticket, a system will predictably be able to confirm that a user has purchased a ticket, along with additional services, such as baggage and carryon rights.  

The combination of Bergdale and Kovach discloses all of the limitations of claim 23 as stated above.  Bergdale and Kovach do not explicitly disclose the following, however Naber teaches:
Providing a camera check point having a camera device that performs a secondary confirmation of the additional item (See at least paragraphs 24, 30, and 41 which describe using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of US Patent 8494967, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage of Naber.  By capturing images of boarding passes and baggage tags using cameras, airport personal will predictably increase the security of the area, as well as prevent fraudulent actions by passengers.

With respect to claim 24, the combination of Bergdale, Kovach, and Naber discloses all of the limitations of claim 23 as stated above.  In addition, Kovach teaches:
Wherein the first token, the second token and the third token are the same for a valid electric ticket and a valid additional item (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe providing RFID tags to a user in their boarding pass and baggage tags, wherein an identifier of the tags and pass are stored in a data record, and all of the identifiers are the same identifier).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage of Naber.  By reading baggage tags that have been purchased, along with a user device’s token representing an electronic ticket, a system will predictably be able to confirm that a user has purchased a ticket, along with additional services, such as baggage and carryon rights.  

With respect to claim 25, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Wherein the data record resides on the server and associates at least one of the request to verify purchase of a previously purchased electronic ticket, a user file, the first token, the second token, the third token, the visual validation display object and the indicator that the additional item is permitted (See at least column 3 line 61 through column 4 line 31 which describes a data record on a server which associates the request to verify purchase, tokens and visual display objects).

With respect to claim 26, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
In response to the determining whether a third token associated with the purchased electronic ticket has been stored in a data record results in a determination that no such token has been stored, initiating confirmation that the purchased electronic ticket has been purchased; in dependence on such confirmation, storing a third token in the data record associated with the purchased electronic ticket; and transmitting to the user's computer device a visual validation display object corresponding to the purchased electronic ticket (See at least claims 2 and 19 which describe in response to determining no token associated with the purchased ticket is stored in the data record results, confirming that the ticket has been purchased, storing a token in the data record, and transmitting a visual validation display object to the user).

With respect to claim 27, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Storing in the data record associated with the purchased electronic ticket a data value representing a predetermined lock time; determining whether a duration of time from the transmission of the visual validation display object to the predetermined lock time has expired; and in dependence on such determination, permitting or not permitting the visual validation display object to be transmitted to the user's computer device (See at least column 2 line 66 through column 3 line 11 and column 11 lines 5-19, which describe storing a lock time in a data record, determining whether a time from the transmission of the display object to the lock time has expired, and permitting or not permitting the display object to be transmitted to the user device based on the determination).

With respect to claim 28, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Transmitting an authorization key to the user's computer device that transmitted the received request (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device).

With respect to claim 29, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Encrypting the visual validation display object using the authorization key (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device, and encrypting the visual display object using the key).

With respect to claim 30, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Encrypting the visual validation display object with a public key of a public/private key pair for which the transmitted authorization key is an associated private key (See at least column 5 lines 27-40 and column 5 line 62 through column 6 line 26 which describe transmitting an authorization key to a user’s device, and encrypting the visual display object using a public key, wherein the authorization key is a private key).

With respect to claim 31, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Establishing a persistent channel between the server system and the user's computer device, the persistent channel being configured to permit the server system to push data to the user's computer device in the absence of a specific request for such data being initiated by the user's computer device (See at least column 8 line 30 through column 9 line 28 which describes forming a persistent channel between a server system and the user’s device, which can push data to a user’s device without user input).

With respect to claim 32, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Transmitting a command to the user's computer device that causes the transmitted visual validation display object to be automatically deleted from the user's computer device (See at least column 2 line 66 through column 3 line 11 and column 9 line 64 through column 10 line 4 which describe transmitting a command to a user’s device to delete the visual validation display object).

With respect to claim 33, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Transmitting commands that cause the server system to control a computer process operating on the user's computer device in order to cause the user's computer device to receive the visual validation display object, display the validation display visual object on the user's computer device, and automatically delete the validation display visual object (See at least column 2 line 66 through column 3 line 11 and column 9 line 64 through column 10 line 4 which describe which describe transmitting commands so that a server controls a user’s device process to display a visual validation object, and automatically deleting the object).

With respect to claim 34, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 and 31 as stated above.  In addition, Bergdale teaches:
Where the persistent channel is a bi-directional and full-duplex communications channel (See at least column 8 line 30 through column 9 line 28 which describes the persistent channel as a bi-directional and full-duplex communications channel).

With respect to claim 35, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Where the step of transmitting the visual validation display object is further comprised of: transmitting in a manner to cause the visual validation display object to be automatically displayed on a screen without the user having to input a command to cause the transmission of the validating visual object (See at least column 2 lines 45-65 and column 8 line 65 through column 9 line 28 which describe transmitting the visual validating object to the user’s device, and automatically displaying it without user input).

With respect to claim 36, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Transmitting an image that encodes a data value that corresponds to data representing an indicia of identity of the persistent channel (See at least column 8 line 30 through column 9 line 28, and claim 15, which describe transmitting an image that encodes data that represents indicia of the identity of the persistent channel).

With respect to claim 37, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Bergdale teaches:
Receiving from the user's computer device a request to provide a payment authorization, and in response, performing the transmitting an image step; receiving a request to verify a purchase transaction, said request containing a challenge data; determining whether the challenge data corresponds to the identity of the persistent channel used to transmit the image; and causing a payment to be made to a payment entity associated with the received request to verify the purchase transaction (See at least column 8 line 65 through column 9 line 63 which describe receiving a request from a user device to provide payment authorization, transmitting an image of indicia to a user device, receiving a request to verify the transaction with the identity of the persistent channel used to transmit the image, and causing the payment to be made).

With respect to claim 38, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 stated above.  In addition, Kovach teaches:
Wherein the additional item is selected from the group consisting of luggage, suitcase, briefcase, bicycle, musical instrument, wheelchair, car, vehicle, motorcycle, automobile (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe the additional item as being luggage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a 

With respect to claim 39, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 as stated above.  In addition, Kovach teaches:
Wherein the wireless communication device attached to the additional item is selected from the group consisting of Bluetooth sensors, Bluetooth LE sensors, antennas, Global Positioning Systems (GPS), cellular data, WiFi, cell signal detection, radio frequency sensors, cell signal detection on LTE, LTE Advanced, cell signal detection on GSM, near field communication, wireless frequency standards of communication (See at least paragraphs 23, 25, 26, 27, 29, and 30 which describe the additional item’s including an RFID tag on them that can communicate with outside sources (which the Examiner’s notes is a radio frequency sensor)).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bergdale, Kovach, Cash, and Naber as applied to claim 1 as stated above, and further in view of Warther (US 2012/0062367 A1) (hereinafter Warther).

With respect to claim 21, Bergdale/Kovach/Cash/Naber discloses all of the limitations of claim 1 stated above.  Bergdale, Kovach, Cash, and Naber do not explicitly disclose the following, however Warther teaches:
Wherein the wireless communication device includes at least one of a viewable screen and a touch--based interface (See at least paragraphs 7, 27, 33, 36, and 49 which describe RFID tags for baggage, wherein the tags include an e-paper display used to display information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of attaching a tag to baggage, wherein the tag includes a Bluetooth sensor, and RFID sensor, and a GPS, wherein the Bluetooth sensor is used to communicate with scanners and transmit identifying information and location information to track the baggage and update a database of item locations of Cash, with the system and method of using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage of Naber, with the system and method of RFID tags for baggage, wherein the tags include an e-paper display used to display information of Warther.  By including a viewable display on a baggage tag, a user and/or service will predictably be able to present certain information on it that could be useful in processing the baggage piece.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bergdale, Kovach, and Naber as applied to claim 23 as stated above, and further in view of Warther (US 2012/0062367 A1) (hereinafter Warther).

With respect to claim 40, Bergdale/Kovach/Naber discloses all of the limitations of claim 23 stated above.  Bergdale, Kovach, and Naber do not explicitly disclose the following, however Warther teaches:
Wherein the wireless communication device includes at least one of a viewable screen and a touch--based interface (See at least paragraphs 7, 27, 33, 36, and 49 which describe RFID tags for baggage, wherein the tags include an e-paper display used to display information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of validating a user’s purchased electronic ticket by determining whether a received token matches a data record, and providing a visual display object to the user’s device in response to a valid determination of Bergdale, with the system and method of validating a user’s ticket and baggage, wherein a user is provided with RFID tags on their boarding pass and baggage tags, wherein the tags are wirelessly read in order to crosscheck with a data record that they are valid tags, and if so granting use of the service of Kovach, with the system and method of using camera checkpoints at an airport, wherein the cameras are used to capture images of a user’s boarding pass displayed on their phone, as well as pictures of the baggage tag attached to, conduct verification checks of the boarding pass and baggage of Naber, with the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
11 January 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628